In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-989V
                                      Filed: July 26, 2019
                                        UNPUBLISHED


    RENEE KNEPP,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU);
                                                             Damages Decision Based on Proffer;
    SECRETARY OF HEALTH AND                                  Influenza (Flu) Vaccine; Shoulder
    HUMAN SERVICES,                                          Injury Related to Vaccine
                                                             Administration (SIRVA)
                       Respondent.


Shealene Priscilla Mancuso, Muller Brazil, LLP, Dresher, PA, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On July 10, 2018, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the “Vaccine
Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza (“flu”) vaccine administered on
October 11, 2015. Petition at 1. The case was assigned to the Special Processing Unit
of the Office of Special Masters.

     On July 26, 2019, a ruling on entitlement was issued, finding petitioner entitled to
compensation for a SIRVA. On July 26, 2019, respondent filed a proffer on award of
compensation (“Proffer”) indicating petitioner should be awarded $90,000.00.

1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
Respondent’s Rule 4(c) Report Recommending Compensation and Proffer of
Compensation at 3. In the Proffer, respondent represented that petitioner agrees with
the proffered award. Id. Based on the record as a whole, the undersigned finds that
petitioner is entitled to an award as stated in the Proffer.

       Pursuant to the terms stated in the Proffer, the undersigned awards petitioner
a lump sum payment of $90,000.00 in the form of a check payable to petitioner,
Renee Knepp. This amount represents compensation for all damages that would be
available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                      2
                  THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS


RENEE KNEPP,

                       Petitioner,

v.                                                     No. 18-989V
                                                       Chief Special Master Nora Beth Dorsey
SECRETARY OF HEALTH AND                                ECF
HUMAN SERVICES,

                       Respondent.


     RESPONDENT’S RULE 4(c) REPORT RECOMMENDING COMPENSATION
                                 and
                     PROFFER OF COMPENSATION

       On July 10, 2018, Renee Knepp (petitioner) timely filed a petition for compensation

under the National Childhood Vaccine Injury Act of 1986, as amended (“the Vaccine Act” or

“the Act”), 42 U.S.C. §§ 300aa-1 to -34. Petitioner alleges that she received an influenza (flu)

vaccination on October 11, 2015, and thereafter suffered from a left-sided shoulder injury related

to vaccine administration (SIRVA). See Petition. In accordance with the Rules of the U.S. Court

of Federal Claims, Appendix B, Vaccine Rule 4(c), the Secretary of Health and Human Services

(respondent) submits the following report in response to the petition. For the reasons set forth

below, respondent recommends that compensation be awarded in the amount of $90,000.00, not

including attorneys’ fees and litigation costs to be determined at a later date.

                                              FACTS

       Petitioner’s medical history prior to her alleged injury appears non-contributory to her

current claim. On October 11, 2015, petitioner received a flu vaccination at her place of

employment at forty-one years of age. Exhibit (Ex.) 1 at 1. On November 30, 2015, petitioner
saw an orthopedist for left shoulder pain since October 11, 2015. Ex. 2 at 29. Petitioner

referenced her flu vaccination in relation to her pain, although she also noted restraining two

patients as an ER nurse at the same time (presumably meaning on the same work shift). Id. at

17. Petitioner was prescribed a Medrol Dosepak and received a steroid injection. Id. at 17-18.

Petitioner received twelve physical therapy sessions from December 8, 2015, through March 15,

2016. Id. at 54, 56.

       On October 19, 2016, petitioner received a flu vaccination in her left hip. Ex. 1 at 2. On

November 8, 2016, petitioner saw her orthopedist for a recurrence of left shoulder

symptomatology that petitioner associated with her October 19, 2016 vaccination in her hip. Ex.

2 at 12. The assessment was left shoulder adhesive capsulitis, and petitioner received a second

steroid injection for her left shoulder pain. Id. at 12-13.

       Following interim orthopedics visits, on May 17, 2017, petitioner had surgery,

specifically an arthroscopic capsular release of her left shoulder. Ex. 2 at 36. Petitioner had

approximately fifteen additional physical therapy sessions from May 19, 2017, through July 20,

2017. Id. at 40, 61-88. Petitioner reported for the purpose of a July 25, 2017 therapy discharge

note that “‘I’m not really restricted now and feel like [I] can return to work.’” Id. at 38.

                                           DISCUSSION

       Under the Vaccine Act, petitioner may demonstrate eligibility for an award of

compensation by showing that she suffered a vaccine-specific injury listed on the Vaccine Injury

Table within the requisite time period set forth in the Table, in which case causation is presumed.

See 42 C.F.R. § 100.3.

       Medical personnel at the Division of Injury Compensation Programs, Department of

Health and Human Services (DICP), have reviewed the facts of this case and concluded that
petitioner’s claim meets the Table criteria for SIRVA. Specifically, petitioner had no history of

pain, inflammation or dysfunction of the affected shoulder prior to intramuscular vaccine

administration that would explain the alleged signs, symptoms, examination findings, and/or

diagnostic studies occurring after vaccine injection; she more likely than not suffered the onset of

pain within forty-eight hours of vaccine administration; her pain and reduced range of motion

were limited to the shoulder in which the intramuscular vaccine was administered; and there is

no other condition or abnormality present that would explain petitioner’s symptoms. 42 C.F.R.

§ 100.3(a), (c)(10). Therefore, petitioner is entitled to a presumption of vaccine causation.

       With respect to other statutory and jurisdictional issues, the records show that the case

was timely filed, that the vaccine was received in the United States, and that petitioner satisfies

the statutory severity requirement by suffering the residual effects or complications of her injury

for more than six months after vaccine administration. See 42 U.S.C. §§ 300aa-11(c)(1)(D)(i).

Petitioner avers that no civil action or proceedings have been pursued in connection with the

vaccine-related injury. See 42 U.S.C. §§ 300aa-11(a)(5) and -11(c)(1)(E); Ex. 5 at 1 (affidavit).

Thus, in light of the information contained in petitioner’s medical records and affidavit,

respondent concedes that entitlement to compensation is appropriate under the terms of the

Vaccine Act.

                                            PROFFER

       Respondent proffers that petitioner be awarded $90,000.00 for all damages available

pursuant to 42 U.S.C. § 300aa-15(a). Petitioner agrees.

                                         CONCLUSION

       Respondent recommends that the Court enter a decision finding petitioner entitled to

compensation for left-sided SIRVA sustained as a result of petitioner’s October 11, 2015 flu
vaccination and that the court award $90,000.00 for all damages available under Section 15(a) of

the Vaccine Act, which does not include reasonable attorneys’ fees and litigation costs to be

determined at a later date.

                                             Respectfully submitted,

                                             JOSEPH H. HUNT
                                             Assistant Attorney General

                                             C. SALVATORE D’ALESSIO
                                             Acting Director
                                             Torts Branch, Civil Division

                                             CATHARINE E. REEVES
                                             Deputy Director
                                             Torts Branch, Civil Division

                                             HEATHER L. PEARLMAN
                                             Assistant Director
                                             Torts Branch, Civil Division

                                             s/ RYAN D. PYLES
                                             RYAN D. PYLES
                                             Trial Attorney
                                             Torts Branch, Civil Division
                                             U.S. Department of Justice
                                             P.O. Box 146
                                             Benjamin Franklin Station
                                             Washington, D.C. 20044-0146
                                             Tel: (202) 616-9847

DATED: July 26, 2019